 1 KYLE R. KNAPP
   Attorney at Law
 2 California State ndBar No. 166597
   916 2nd Street, 2 Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for James Hitt

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              )   CASE NO.   15 - 0117 - GEB
                                          )
11                           Plaintiff,   )
                                          )
12                                        )
     v.                                   )
13                                        )   [PROPOSED] STIPULATION AND ORDER TO
                                          )   Vacate Restitution Hearing and Finalize
14 JAMES HITT,                            )   Judgement
                                          )
15                           Defendant.   )
                                          )
16 __________________________________     )

17

18        IT IS HEREBY STIPULATED by and between the parties hereto through their

19 respective counsel, Roger Yang, Assistant United States Attorney, attorney for
20 plaintiff and Kyle Knapp, attorney for defendant, JAMES HITT, that the restitution

21 hearing on May 3, 2019, 2019 at 9:00am be vacated and the judgement be finalized

22 with no restitution ordered.    Counsel have been in communication with the attorney

23 for the two claimants and she withdrew their respective restitution requests.    (Ex.

24 A).

25 Dated: May 2, 2019                                Respectfully submitted.

26
                                                          /s/ Kyle R. Knapp
27                                                   Kyle R. Knapp
                                                     Trial Attorney for Defendant James
28                                                   Hitt
 1 Dated: May 2, 2019        Respectfully submitted.

 2
                                 /s/ Roger Yang
 3                           Roger Yang
                             Assistant U.S. Attorney
 4                           Attorney for Plaintiff

 5
     IT IS SO ORDERED.
 6

 7 Dated: May 2, 2019

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                         2                             15CR117-GEB
